Relator sued out a writ of habeas corpus before the Honorable W.B. Hopkins, judge of the District Court of Nueces County. Upon the hearing of said writ before said judge relator was remanded to the custody of the officers without bail on a charge of murder in the first degree. The testimony for the State is positive and unequivocal that relator in company with another killed the deceased by shooting him through a window at night. The defense offered several witnesses to prove an alibi. We do not deem it necessary to pass upon the evidence, but suffice it to say the same is sufficient to justify the decision of the lower court. Under the law of this State, in capital cases where the proof is evident, a party is not entitled to bail.
So believing, the judgment of the lower court is in all things affirmed.
Affirmed.